DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 09 November 2020. Claims 1, 3-8 and 10-15 been amended. Claims 2 and 9 have been cancelled. No claims have been added. Therefore, claims 1, 3-8 and 10-15 are presently pending in this application.
Drawings
The drawings were received on 09 November 2020.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: 
The limitation of "an operation implementing device configured to perform a health care operation" as recited in lines 4-5 of claim 1. 
The limitations of "a temperature adjusting device”, “a humidity adjusting device” and “a massage device" as recited in lines 3-5 of claim 3.
The limitation of "performing, by an operation implementing device, a health care operation" as recited in lines 5-6 of claim 1. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 3, line 3 recites a “humidity adjuster”. However, it is unclear as to what structure or components would be necessary to satisfy the limitation of a humidity adjuster. Applicant discloses that the humidity adjuster is “for adjusting humidity of a part of a user body. The humidity adjuster 900 in this embodiment is configured to increase or decrease temperature under control of the controller 205. Referring to FIG. 9, the humidity adjuster 900 may be configured to open a part of the shoe so that moisture can be naturally removed. However, the humidity adjuster 900 is not limited to that in the accompanying drawing and the foregoing descriptions. Alternatively, the humidity adjuster may be materialized in various forms as long as it can allow a user to adjust the humidity of his/her body part wearing the electronic device 1”, see page 18, lines 14-25 and page 19, line 1 of applicant’s specification. Applicant further discloses the embodiment of the humidity adjuster in figure 9. However, neither the applicant’s specification nor drawings disclose the structure or components necessary to satisfy the limitation of a humidity adjuster and therefore the limitation lacks a sufficient written description.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, lines 2-3 recite “a driver configured to supply fluid”. However, it is unclear as to what structure the driver is supplying fluid to. Lines 3-4 recite “the plurality of projections can be varied in protruding states”. However, it is unclear if the protruding state of the plurality of projections is required to be varied as the phrase “can be” is interpreted as providing possibility, and it is not clear if the protruding state of the plurality of projections can or cannot be varied.
Regarding claims 6-7, line 4 recites “a projection”. However, it is unclear if the projection is part of or in addition to the plurality of projections recited in claim 1.
Regarding claim 12, lines 3-4 recite “supplying fluid”. However, it is unclear as to what structure is receiving the supplied fluid. Lines 4-5 recite “the plurality of projections can be varied in protruding states”. However, it is unclear if the protruding state of the plurality of projections is required to be varied as the phrase “can be” is interpreted as providing possibility, and it is not clear if the protruding state of the plurality of projections can or cannot be varied.
Regarding claims 13-14, line 6 recites “a projection”. However, it is unclear if the projection is part of or in addition to the plurality of projections recited in claim 8.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim limitation “a humidity adjuster”, as recited in claim 3, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claim 3, line 3 recites the “humidity adjuster”. However, it is unclear as to what structure or components would be necessary to satisfy the limitation of a humidity adjuster.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4-7 depend on rejected claim 3 and therefore claims 4-7 are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (2016/0263375 A1) in view of Martin (2004/0118831 A1) and Rice et al. (2013/0213147 A1).
Regarding claim 1, in figures 1-8 Wu discloses an electronic device (wearable device 2) to be worn on a user body (the electronic device is worn on the feet on the user, see para. [0033]), the electronic device 2 comprising: a sensor (conductive media 22/23) configured to sense the user body and generate body condition information (the sensor 22/23 senses physiological information regarding the user’s body, see para. 
Wu does not disclose that the health care operation comprises at least one of adjusting a temperature of a part of the user body and adjusting a humidity of the part of the user body.
In figures 1-2 Martin teaches that a health care operation comprises adjusting a temperature of a part of the user body (a thermoelectric module 10 adjusts the temperature of the foot of the user when a temperature sensor 13 senses a temperature outside of a desired temperature range, see paras. [0033]-[0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu’s massage device with the addition of a thermoelectric module and to have modified Wu’s processor to perform a health care operation of adjusting a temperature of a part of the user body as taught by Martin to provide more comfort to the user when the wearable device is worn.
The modified Wu device discloses that the body condition information comprises information about the temperature (see paras. [0033]-[0035] of Martin), but does not discloses that the body condition information comprises information about the humidity and an applied pressure of the part of the user body.
In figure 3 Rice teaches that body condition information of the user comprises information about the humidity and an applied pressure of the part of the user body (a pressure sensor 16 senses an applied pressure of the foot of the user, see para. [0120], and a humidity sensor sense the humidity of the part of the user body, see para. [0187], the applied pressure and humidity being sent to a processor 202, see para. [0186]). 
Regarding claim 3, the modified Wu device discloses that the operation implementing device 21 (of Wu) comprises a massage device (battery 243 of Wu) configured to massage the part of the user body (the operation implementing device 21 uses the power received from the massage device 243 to provide an electro-therapeutic massage as a health care operation, see figs. 3-6 and paras. [0035] and [0039]-[0042] of Wu).
Regarding claim 8, the modified Wu device discloses the method of controlling an electronic device (wearable device 2 of Wu) to be worn on a user body (the electronic device is worn on the feet on the user, see para. [0033] of Wu), the method comprising: sensing, by a sensor (conductive media 22/23 of Wu) of the electronic device, the user body and generating body condition information (sensor 22/23 senses and generates body condition information related to the user’s physiological status, see para. [0041] of Wu); performing, by an operation implementing device (insole 21 of Wu) of the electronic device, a health care operation having an operation state from among a plurality of operation states (operation implementing device 21 is actuated to perform either an electro-therapeutic massage or to continuously provide updated body condition information, see paras. [0039]-[0042] of Wu); transmitting, by a communication circuitry (Bluetooth chipset module 242 of Wu) of the electronic device 
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2014/0135960 A1) in view of Gentile et al. (2008/0083720 A1) and Rice et al. (20130213147 A1).
Regarding claim 15, in figures 1-7 Choi discloses a display device (external display device 200) comprising: a display (display unit 250); a storage (storage device 230) configured to store reference health information (the storage 230 receives sensor data related to the user’s temperature, breathing quantity, resting pulse rate and blood pressure detected by a biosensor 120, see para. [0051], [0075] and [0085]); a communication circuitry 210 configured to communicate with an external device (wearable device 100) which is worn on a user body (the external device 100 communicates with the communication circuitry 210, see para. [0076], and is worn on the torso, legs and feet of the user, see para. [0041]), senses body condition information (the communication circuitry 210 receives senses body condition information from the biosensor 120 and a motion sensor 110, see paras. [0043], [0051] and [0073]-[0076]), and performs a health care operation having an operation state from among a plurality of operation states with regard to the user body (the communication circuitry 210 performs health care operations having a plurality of operation states by providing feedback to the external device 100 and the user after analyzing the user’s body condition while the user is in motion with the plurality of operation states being that of a state of providing vibration, through vibrators 150, to specific parts of the body 
Choi discloses that the health care operation comprises adjusting a temperature of the environment that the user is in (the biosensor 120 detects the temperature of the user and adjusts the temperature of the environment of the user, see paras. [0051] and 
In figures 15-16A Gentile teaches that a processor 312 performs a health care operation comprises adjusting a temperature of a part of the user body (the temperature controller 312 controls heated circuits within the vest to adjust the temperature of the user body to a desired set point temperature, see paras. [0119]-[0128]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device and processor of Choi’s device to adjust a temperature of a part of the user body as taught by Gentile to more directly adjust the temperature of the part of the user body, see para. [0128] of Gentile.
The modified Choi device discloses that the body condition information comprises information about the temperature of the part of the user body and includes a wearable shoe portion for the part of the user body (see paras. [0051] and [0089] of Choi), but does not discloses that the body condition information comprises information about the humidity and an applied pressure of the part of the user body.
In figure 3 Rice teaches that body condition information of the user comprises information about the humidity and an applied pressure of the part of the user body (a pressure sensor 16 senses an applied pressure of the foot of the user, see para. [0120], and a humidity sensor sense the humidity of the part of the user body, see para. [0187], the applied pressure and humidity being sent to a processor 202, see para. [0186]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of the .
Claims 4, 6-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Martin and Rice et al. as applied to claims 3 and 10 above, and further in view of Zummer et al. (7,614,168 B1) and Rosenberg (2006/0248750 A1).
Regarding claim 4, the modified Wu device does not disclose that the massage device comprises a plurality of projections which are arranged corresponding to the certain part of the user body and capable of selectively protruding, and the operation state comprises at least one of a protruding state and a protruding extent of each of the plurality of projections.
In figures 5A-5C Zummer teaches that a massage device 10 comprises a plurality of projections 36/38 which are arranged corresponding to a certain part of the user body and capable of selectively protruding (the projections 36/38 are controlled to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 59-67 and col. 6, lines 1-3), and the operation state comprises at least one of protruding state and a protruding extent of each of the plurality of projections 36/38 (the projections 36/38 are controlled by a pump 34 to selectively protrude and not protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage device of the modified Wu device with the addition of a plurality of projections which are 
The modified Wu device does not explicitly disclose that the massage device’s driver is controlled via user control information sent from the external device.
Rosenberg teaches that an external device transmits user control information to control a massage device 10 (projections 12/14/16 within the massage device 10 are controlled by the user’s input, the input being that of how much fluid a driver 27/28 provides to the projections 12/14/16, which is transmitted from a mobile phone, see para. [0038]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external device and processor of the modified Wu device to control the driver of the massage device as taught by Rosenberg to allow the user to control the intensity of the massage provided by the massage unit’s plurality of projections, see para. [0038] of Rosenberg.
Regarding claim 6, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage unit comprises a driver configured to supply an electrorheological fluid (ER) fluid to the plurality of projections, and apply an electric field to a projection to be protruded from among the plurality of projections.
In figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an electrorheological fluid to the plurality of projections 12/14/16, and apply an electric field to a projection to be protruded among the plurality 
Regarding claim 7, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 configured to supply fluid to the plurality of projections 36/38 (of Zummer), see col. 5, lines 49-64 of Zummer, but does not disclose that the massage device comprises a driver configured to supply a magnetorheological fluid (MR) fluid to the plurality of projections, and apply a magnetic field to a projection to be protruded from among the plurality of projections.
However, in figures 1-2 Rosenberg teaches that a massage device 10 comprises a driver 27/28 configured to supply an magnetorheological fluid to the plurality of projections 12/14/16, and apply a magnetic field to a projection to be protruded among the plurality of projections (the driver 27/28 allows magnetorheological fluid to be supplied to the plurality of projections 12/14/16 via valves in the conduits 27 of the driver 27/28 and an electro/magnetic field generator 28 of the driver 27/28 applies a magnetic 
	Regarding claim 11, the modified Wu method discloses that the step of providing of the massage comprises making at least one projection from among a plurality of projections (as taught by Zummer and Rosenberg), which are arranged corresponding to a part of the user body and capable of selectively protruding, protrude as recited in the rejection of claim 4 above. 
Regarding claim 12, the modified Wu device discloses that the step of making of at least one projection from among the plurality of projections 36/38 (of Zummer) protrude comprises: supplying fluid so that the plurality of projections can be varied in protruding states, respectively; and selectively preventing the fluid from flowing (the projections 36/38 are controlled by the pump 34 to selectively protrude and not protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16 of Zummer).
Regarding claim 13, the modified Wu method discloses that the step of making of at least one projection from among the plurality of projections protrude comprises: supplying an electrorheological fluid to the plurality of projections; and applying an 
Regarding claim 14, the modified Wu method discloses the step of making of at least one projection from among the plurality of projections protrude comprises: supplying a magnetorheological fluid to the plurality of projections; and applying a magnetic field to a projection to be protruded among the plurality of projections (as taught by Rosenberg) as recited in the rejection of claim 7 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Martin, Rice et al, Zummer et al. and Rosenberg as applied to claim 4 above, and further in view of  Molyneux et al. (2014/0165427 A1).
Regarding claim 5, the modified Wu device discloses that the massage device 10 (of Zummer) comprises a driver 34 (of Zummer) configured to supply fluid so that the plurality of projections 36/38 (of Zummer) can be varied in the protruding states, respectively, based on the user control information (the projections 36/38 are controlled by the driver 34 to selectively protrude to provide a massage to alternate areas of the user’s foot, see col. 5, lines 49-67 and col. 6, lines 1-16 of Zummer; the supply of fluid to the projections being based on user control information, see para. [0038] of Rosenberg), but does not disclose a gate configured to selectively prevent the fluid from flowing into the driver corresponding to each of the plurality of projections.
	In figure 3 Molyneux teaches a gate 126 configured to selectively prevent the fluid from flowing in the driver corresponding to the plurality of projections 122/124 (the gate 126, which is electronically controlled by ECU 150, is actuated to prevent fluid flowing from a driver, connected to reservoir 124 but not shown in the figures, to the .
Response to Arguments
The arguments to newly added claim limitations in claims 1, 8 and 15 have been addressed in the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Campos Gallo et al. (2016/0349076 A1) is cited to show a wearable device which senses the foot pressure of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785